Case 19-12269-KBO   Doc 70-13   Filed 11/12/19   Page 1 of 19




                      EXHIBIT M
                 Case 19-12269-KBO        Doc 70-13      Filed 11/12/19      Page 2 of 19


                                        BORROWING NOTICE

                                             March 18, 2019

MTE Holdings LLC, a Delaware limited liability company (the “Company”), pursuant to
Section 2.3 of the Term Loan Credit Agreement dated as of September 17, 2018 (together with all
amendments, restatements, supplements or other modifications thereto, the “Credit Agreement”;
and, unless otherwise defined herein, each capitalized term used herein shall have the meaning
specified in the Credit Agreement), by and among the Company, the Lenders from time to time
party thereto and Riverstone Credit Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”), hereby notifies the
Administrative Agent that the Company requests a Borrowing as follows:

           (a)     Aggregate principal amount of Borrowing requested: $20,000,000.00.

           (b)     Date the Borrowing is to be made: March 28, 2019.

Attached to this Borrowing Notice are (i) a description of anticipated costs or other payments to
be covered by the proceeds of the Borrowing (including as described in Section 3.2(e) of the Credit
Agreement) and (ii) if applicable, a list of the Oil and Gas Properties described on the APOD
currently in effect on which such proceeds are to be spent.

All capitalized terms not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

The undersigned certifies that he/she is the Authorized Signatory of the Company, and that as such
he/she is authorized to execute this Borrowing Notice on behalf of the Company. The undersigned
further certifies, represents and warrants on behalf of the Company, in such undersigned’s capacity
as the Authorized Signatory of the Company and not in such undersigned’s individual capacity,
that (upon and subject to receipt of the Limited Waiver and First Amendment to Term Loan Credit
Agreement as of the date hereof among the Company, the Lenders party thereto and the
Administrative Agent):

1.         All conditions precedent to the making of the Loans pursuant to this Borrowing Notice
           have been met.

2.         As of the date of this Borrowing Notice, each representation and warranty of the Company
           set forth in the Credit Agreement (excluding any representations and warranties that
           expressly refer to a different date) is true and correct in all material respects (except that
           such materiality qualifier shall not be applicable to any representations and warranties that
           already are qualified or modified by materiality in the text thereof).

3.         The Company shall be in pro forma compliance with Section 6.7 of the Credit Agreement
           upon the making of the Loans contemplated by this Borrowing Notice.

4.         As of the date of this Borrowing Notice, no Default or Event of Default has occurred and
           is continuing.




39688557
           Case 19-12269-KBO         Doc 70-13     Filed 11/12/19    Page 3 of 19


5.     The Lenders have received monthly projections for a period including the date hereof
       through a date at least twenty-four (24) months after the date hereof.

6.     Since December 31, 2017, no event, circumstance or change has occurred that has caused
       or could reasonably be expected to result in, either individually or in the aggregate, a
       Material Adverse Effect.

7.     Both immediately before and after giving effect to the making of the Loans requested
       pursuant to this Borrowing Notice, the Company is Solvent.

8.     The proceeds of any funds requested pursuant to this Borrowing Notice will only be used
       in strict accordance with the Credit Agreement, including Section 2.4 thereof.

Please wire the proceeds to the following account, which account is a Deposit Account, which is
subject to a Control Agreement:

       Bank Name: The Bank of New York Mellon
       ABA Number: 021000018
       Account Number: 2775888400
       Account Name: MTE Capital Reserve Account
       Reference: MTE Holdings LLC




                                  [Signature Page Follows]
Case 19-12269-KBO   Doc 70-13   Filed 11/12/19   Page 4 of 19
                Case 19-12269-KBO          Doc 70-13    Filed 11/12/19       Page 5 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
AGGIETECH ENERGY SERVICES, LLC                         Yucca #1                         $        10,036.75
Amerisource Funding, Inc.                              Affirmed 6 #3HM                  $        55,466.67
Amerisource Funding, Inc.                              Affirmed 6 #5H                   $        55,466.67
Amerisource Funding, Inc.                              Affirmed 6 #7H                   $        55,466.66
Azteca Fabrication, Inc.                               Delightful Dasher 11 #1H         $         8,400.22
Azteca Fabrication, Inc.                               Delightful Dasher 11-2 #2HM      $         8,400.21
Azteca Fabrication, Inc.                               Omaha 11 #1H                     $         8,400.22
Azteca Fabrication, Inc.                               Omaha 11 #3H                     $         8,400.21
Azteca Fabrication, Inc.                               Omaha 11-2 #2HM                  $         8,400.22
BAKER BOTTS L.L.P.                                     (blank)                          $             0.50
Basic Energy Services                                  Affirmed 6 #2H                   $           427.50
Basic Energy Services                                  Count Fleet 11 #2H               $         8,774.00
Basic Energy Services                                  Delightful Dasher 11 #1H         $           737.64
Basic Energy Services                                  Delightful Dasher 11-2 #2HM      $           737.65
Basic Energy Services                                  Omaha 11 #1H                     $           737.64
Basic Energy Services                                  Omaha 11 #3H                     $           737.64
Basic Energy Services                                  Omaha 11-2 #2HM                  $        30,338.65
Basic Energy Services                                  Pickpocket 21 #1H                $         3,999.90
Basic Energy Services                                  Rocket Wrangler 11 #1H           $        11,310.38
Basic Energy Services                                  Runaway Ghost 23-2 #2H           $         2,882.25
BASIN PACKER COMPANY, INC.                             Smarty Jones 26 #1H              $         3,886.09
Basin Supply, LP                                       Sir Barton 24 #1H                $       153,339.18
Basin Supply, LP                                       Whirlaway 24 #4HM                $       153,339.19
Black Gold Rental Tools, Inc.                          Whirlaway 24 #4HM                $         5,564.05
BLACKHAWK MEASUREMENT CONSULTING, LLC                  Affirmed 6 #2H                   $           133.03
BLACKHAWK MEASUREMENT CONSULTING, LLC                  American Pharoah #1H             $           534.11
BLACKHAWK MEASUREMENT CONSULTING, LLC                  Assault 6 #1H                    $            22.85
BLACKHAWK MEASUREMENT CONSULTING, LLC                  California Chrome 27 #1H         $            30.29
BLACKHAWK MEASUREMENT CONSULTING, LLC                  California Chrome 27 #4H         $            30.29
BLACKHAWK MEASUREMENT CONSULTING, LLC                  California Chrome 27 #5H         $            30.28
BLACKHAWK MEASUREMENT CONSULTING, LLC                  Count Fleet 11 #2H               $         6,731.69
BLACKHAWK MEASUREMENT CONSULTING, LLC                  Runaway Ghost 23 #1HM            $         4,587.06
BLACKHAWK MEASUREMENT CONSULTING, LLC                  State California Chrome 27 #3H   $            30.28
BLACKHAWK MEASUREMENT CONSULTING, LLC                  Yucca #2 SWD                     $         1,018.61
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                Affirmed 6 #3HM                  $        15,471.62
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                Affirmed 6 #5H                   $         7,680.50
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                Affirmed 6 #7H                   $         7,799.39
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                American Pharoah #2H             $        30,885.30
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                California Chrome 27 #10H        $           313.13
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                California Chrome 27 #12H        $         4,140.40
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                California Chrome 27 #2H         $         4,140.39
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                California Chrome 27 #4H         $        12,031.57
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                California Chrome 27 #5H         $        25,993.42
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                State California Chrome 27 #3H   $        24,727.83
C&J Spec-Rent Services, Inc.                           California Chrome 27 #5H         $        69,403.17
CACTUS FUEL, LLC                                       Affirmed 6 #2H                   $           370.40
CACTUS FUEL, LLC                                       Affirmed 6 #3HM                  $        35,812.42
CACTUS FUEL, LLC                                       Affirmed 6 #7H                   $        19,030.62
                 Case 19-12269-KBO         Doc 70-13    Filed 11/12/19       Page 6 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
CACTUS FUEL, LLC                                       American Pharoah #1H             $           370.40
CACTUS FUEL, LLC                                       Assault 6 #1H                    $           370.40
CACTUS FUEL, LLC                                       California Chrome 27 #1H         $         7,341.85
CACTUS FUEL, LLC                                       California Chrome 27 #4H         $         7,345.30
CACTUS FUEL, LLC                                       California Chrome 27 #5H         $        18,052.95
CACTUS FUEL, LLC                                       California Chrome 27 #6H         $        38,823.05
CACTUS FUEL, LLC                                       Pickpocket 21 #4H                $        58,472.96
CACTUS FUEL, LLC                                       Rocket Wrangler 11 #1H           $           368.05
CACTUS FUEL, LLC                                       Runaway Ghost 23 #1HM            $        11,305.35
CACTUS FUEL, LLC                                       Sir Barton 24 #1H                $        40,240.85
CATALYST OILFIELD SERVICES, LLC                        Affirmed 6 #7H                   $         4,991.23
CATALYST OILFIELD SERVICES, LLC                        California Chrome 27 #4H         $         2,838.00
CATALYST OILFIELD SERVICES, LLC                        California Chrome 27 #5H         $         5,180.16
CATALYST OILFIELD SERVICES, LLC                        California Chrome 27 #6H         $           873.44
CATALYST OILFIELD SERVICES, LLC                        Pickpocket 21 #3H                $         3,707.41
CATALYST OILFIELD SERVICES, LLC                        State California Chrome 27 #3H   $         3,571.69
CATALYST OILFIELD SERVICES, LLC                        Whirlaway 24 #4HM                $         4,447.81
Chase Harris, Inc.                                     A Classic Dash 18 #1HM           $           840.00
Chase Harris, Inc.                                     Affirmed 6 #2H                   $         6,843.75
Chase Harris, Inc.                                     Affirmed 6 #3HM                  $        15,850.00
Chase Harris, Inc.                                     Affirmed 6 #5H                   $        15,850.00
Chase Harris, Inc.                                     Affirmed 6 #7H                   $        15,850.00
Chase Harris, Inc.                                     American Pharoah #1H             $         6,843.75
Chase Harris, Inc.                                     Assault 6 #1H                    $         6,843.75
Chase Harris, Inc.                                     California Chrome 27 #12H        $        40,733.34
Chase Harris, Inc.                                     California Chrome 27 #2H         $        40,733.33
Chase Harris, Inc.                                     Citation 14 #1H                  $            31.25
Chase Harris, Inc.                                     Coopers Dream 23 #2H             $         5,975.00
Chase Harris, Inc.                                     Coopers Dream 23-3 #3H           $         5,975.00
Chase Harris, Inc.                                     Copperhead 23 #1H                $            31.25
Chase Harris, Inc.                                     Count Fleet 11 #2H               $            31.25
Chase Harris, Inc.                                     Diamond Back #1                  $            31.25
Chase Harris, Inc.                                     Diamond Back 17 #1H              $            31.25
Chase Harris, Inc.                                     Omaha 11 #1H                     $            31.25
Chase Harris, Inc.                                     Pickpocket 21 #2H                $         2,071.67
Chase Harris, Inc.                                     Pickpocket 21 #3H                $         2,071.67
Chase Harris, Inc.                                     Pickpocket 21 #4H                $         2,071.66
Chase Harris, Inc.                                     Seattle Slew #1H                 $            31.25
Chase Harris, Inc.                                     Smarty Jones 26 #2H              $        36,333.33
Chase Harris, Inc.                                     Smarty Jones 26 #3H              $        36,333.33
Chase Harris, Inc.                                     Smarty Jones 26 #4H              $        36,333.34
Chase Harris, Inc.                                     State California Chrome #8HM     $           773.33
Chase Harris, Inc.                                     State California Chrome 27 #3H   $        29,580.00
Chase Harris, Inc.                                     State California Chrome 27 #7H   $           773.33
Chase Harris, Inc.                                     State California Chrome 27 #9H   $        41,506.67
Chase Harris, Inc.                                     Toyah "B" #1                     $            31.25
Chase Harris, Inc.                                     Toyah Unit St School Bd #3       $            31.25
Chase Harris, Inc.                                     War Admiral 24 #4H               $           476.67
                Case 19-12269-KBO          Doc 70-13    Filed 11/12/19       Page 7 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
Chase Harris, Inc.                                     War Admiral 24 #5H               $           476.67
Chase Harris, Inc.                                     War Admiral 24 #6H               $           476.66
Chase Harris, Inc.                                     Yucca #1                         $            31.25
Chase Harris, Inc.                                     Yucca #2 SWD                     $            31.25
Chase Harris, Inc.                                     Yucca #3                         $            31.25
Chase Harris, Inc.                                     Yucca #5H                        $            31.25
CHIEF SERVICES                                         Omaha 11 #1H                     $        15,566.42
CMS Trucking, LLC                                      Omaha 11 #1H                     $         4,930.00
CMS Trucking, LLC                                      Omaha 11-2 #2HM                  $         5,759.40
Coil Tubing Partners, LLC                              Omaha 11-2 #2HM                  $       208,715.00
Control Equipment, Inc.                                Affirmed 6 #2H                   $         4,133.71
Control Equipment, Inc.                                California Chrome 27 #1H         $         4,133.71
Core & Main LP                                         Smarty Jones 26 #1H              $         6,039.68
Covenant Testing Technologies, LLC                     California Chrome 27 #1H         $        16,045.00
Covenant Testing Technologies, LLC                     California Chrome 27 #4H         $         8,011.67
Covenant Testing Technologies, LLC                     California Chrome 27 #5H         $         8,011.67
CSI COMPRESSCO OPERATING, INC                          Yucca #5H                        $         3,700.00
CUTTER DRILLING SYSTEMS                                Affirmed 6 #5H                   $         5,450.39
CUTTER DRILLING SYSTEMS                                Affirmed 6 #7H                   $         7,456.32
CUTTER DRILLING SYSTEMS                                American Pharoah #2H             $         4,956.12
CUTTER DRILLING SYSTEMS                                California Chrome 27 #4H         $         8,586.00
CUTTER DRILLING SYSTEMS                                California Chrome 27 #5H         $        14,617.80
CUTTER DRILLING SYSTEMS                                Pickpocket 21 #2H                $         7,724.81
CUTTER DRILLING SYSTEMS                                Seattle Slew 17 #1H              $         5,205.60
CUTTER DRILLING SYSTEMS                                Smarty Jones 26 #5H              $         2,754.00
CUTTER DRILLING SYSTEMS                                State California Chrome #8HM     $         5,432.40
CUTTER DRILLING SYSTEMS                                State California Chrome 27 #3H   $         6,782.40
CUTTER DRILLING SYSTEMS                                State California Chrome 27 #7H   $         4,633.20
CUTTER DRILLING SYSTEMS                                State California Chrome 27 #9H   $         6,966.00
CUTTER DRILLING SYSTEMS                                War Admiral 24 #5H               $         5,810.40
DCC SERVICES, LLC                                      California Chrome 27 #1H         $           800.63
DCC SERVICES, LLC                                      Delightful Dasher 11 #1H         $         4,045.83
DCC SERVICES, LLC                                      Imperial Eagle 24 #1H            $         9,035.33
DCC SERVICES, LLC                                      Pickpocket 21 #1H                $           747.25
DCC SERVICES, LLC                                      Pickpocket 21 #4H                $         9,262.16
DCC SERVICES, LLC                                      Rocket Wrangler 11 #1H           $        13,861.49
DCC SERVICES, LLC                                      Special Effort 18 #1H            $        11,866.34
DCC SERVICES, LLC                                      War Admiral 24 #1H               $         1,942.85
DEL'S INSPECTION SERVICE COMPANY, LLC                  A Classic Dash 18 #1HM           $         5,327.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Affirmed 6 #3HM                  $         2,473.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Affirmed 6 #5H                   $         2,473.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Affirmed 6 #7H                   $         2,428.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  California Chrome 27 #4H         $         5,711.13
DEL'S INSPECTION SERVICE COMPANY, LLC                  California Chrome 27 #5H         $         6,888.75
DEL'S INSPECTION SERVICE COMPANY, LLC                  California Chrome 27 #6H         $         8,856.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Coopers Dream 23 #2H             $         3,026.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Coopers Dream 23-3 #3H           $         2,239.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Pickpocket 21 #2H                $         4,034.00
                Case 19-12269-KBO          Doc 70-13    Filed 11/12/19       Page 8 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
DEL'S INSPECTION SERVICE COMPANY, LLC                  Pickpocket 21 #3H                $         2,975.88
DEL'S INSPECTION SERVICE COMPANY, LLC                  Seattle Slew 17 #1H              $         1,720.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Smarty Jones 26 #7H              $        10,667.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Special Effort 18 #1H            $         6,810.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  State California Chrome #8HM     $         3,446.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  State California Chrome 27 #3H   $         5,486.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  State California Chrome 27 #7H   $         5,586.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  State California Chrome 27 #9H   $         7,361.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Toyah 'B' #2H                    $         2,118.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  War Admiral 24 #4H               $         3,006.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  War Admiral 24 #5H               $         2,952.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  War Admiral 24 #6H               $         2,326.00
DEL'S INSPECTION SERVICE COMPANY, LLC                  Whirlaway 24 #4HM                $         6,597.13
Diamond M Trucking                                     American Pharoah #1H             $         1,020.00
Diamond M Trucking                                     California Chrome 27 #1H         $         7,140.00
Diamond M Trucking                                     California Chrome 27 #2H         $        12,740.00
Diamond M Trucking                                     State California Chrome 27 #3H   $         5,100.00
DiverterPlus, LLC                                      American Pharoah #2H             $         2,125.00
DiverterPlus, LLC                                      California Chrome 27 #4H         $           597.22
DiverterPlus, LLC                                      California Chrome 27 #5H         $           597.22
DiverterPlus, LLC                                      California Chrome 27 #6H         $           597.22
DiverterPlus, LLC                                      Pickpocket 21 #2H                $           597.22
DiverterPlus, LLC                                      Pickpocket 21 #3H                $           597.22
DiverterPlus, LLC                                      Pickpocket 21 #4H                $           597.24
DiverterPlus, LLC                                      State California Chrome #8HM     $           597.22
DiverterPlus, LLC                                      State California Chrome 27 #7H   $           597.22
DiverterPlus, LLC                                      State California Chrome 27 #9H   $           597.22
Drilformance, LLC                                      Smarty Jones 26 #5H              $        30,957.50
Drilformance, LLC                                      Whirlaway 24 #4HM                $        15,478.75
DuraChem Production Services, LLC                      A Classic Dash 18 #1HM           $       510,811.30
DuraChem Production Services, LLC                      Count Fleet 11 #2H               $         5,921.60
DuraChem Production Services, LLC                      Omaha 11 #1H                     $        14,430.08
DuraChem Production Services, LLC                      Runaway Ghost 23 #1HM            $         2,457.80
DuraChem Production Services, LLC                      Special Effort 18 #1H            $         1,375.00
Eagle Propane & Fuels                                  Assault 6 #1H                    $         1,380.00
Eagle Propane & Fuels                                  Big Brown 15 #1H                 $        74,468.25
Eagle Propane & Fuels                                  Imperial Eagle 24 #1H            $         9,522.00
Eagle Propane & Fuels                                  Omaha 11 #1H                     $        22,149.00
Eagle Propane & Fuels                                  War Admiral 24 #1H               $        33,240.75
ELLISON FLUID CALIPERS, LLC                            Smarty Jones 26 #6H              $         3,233.68
F&C Transports, Inc.                                   Omaha 11-2 #2HM                  $         9,772.50
F&C Transports, Inc.                                   Special Effort 18 #1H            $         5,557.50
Fluid Delivery Solutions, LLC                          A Classic Dash 18 #1HM           $       315,792.31
Fluid Delivery Solutions, LLC                          Delightful Dasher 11-2 #2HM      $        69,051.32
Fluid Delivery Solutions, LLC                          Imperial Eagle 24 #1H            $        44,423.76
Fluid Delivery Solutions, LLC                          Omaha 11 #3H                     $        59,262.62
Fluid Delivery Solutions, LLC                          Omaha 11-2 #2HM                  $        55,361.12
Fluid Delivery Solutions, LLC                          Runaway Ghost 23 #1HM            $        80,000.00
                  Case 19-12269-KBO        Doc 70-13    Filed 11/12/19       Page 9 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
Fluid Delivery Solutions, LLC                          Sir Barton 24 #1H                $        35,379.62
Fluid Delivery Solutions, LLC                          Smarty Jones 26 #1H              $        16,500.00
Fluid Delivery Solutions, LLC                          Smarty Jones 26 #5H              $         3,000.00
Fluid Delivery Solutions, LLC                          Smarty Jones 26 #6H              $         3,000.00
Fluid Delivery Solutions, LLC                          Smarty Jones 26 #7H              $         3,000.00
Fluid Delivery Solutions, LLC                          Special Effort 18 #1H            $       300,129.26
Fluid Delivery Solutions, LLC                          Whirlaway 24 #4HM                $        43,212.48
Flying A Pumping Services, LLC                         Delightful Dasher 11-2 #2HM      $        33,422.60
Flying A Pumping Services, LLC                         Omaha 11 #3H                     $        33,422.60
Flying A Pumping Services, LLC                         Omaha 11-2 #2HM                  $        68,258.66
Flying A Pumping Services, LLC                         Rocket Wrangler 11 #1H           $        33,422.60
Flying A Pumping Services, LLC                         Runaway Ghost 23 #1HM            $        28,545.89
Flying A Pumping Services, LLC                         Special Effort 18 #1H            $        14,957.20
GM Oilfield & Trucking Services, LLC                   Affirmed 6 #3HM                  $        13,706.25
GM Oilfield & Trucking Services, LLC                   Affirmed 6 #5H                   $        13,706.25
GM Oilfield & Trucking Services, LLC                   Affirmed 6 #7H                   $        13,706.25
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #10H        $         3,600.00
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #12H        $         3,600.00
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #2H         $         3,600.00
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #4H         $        18,798.50
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #5H         $        18,798.51
GM Oilfield & Trucking Services, LLC                   California Chrome 27 #6H         $         9,112.99
Gravity Oilfield Services, LLC                         Affirmed 6 #7H                   $         3,772.52
Gravity Oilfield Services, LLC                         California Chrome 27 #4H         $           801.05
Gravity Oilfield Services, LLC                         California Chrome 27 #5H         $           801.05
Gravity Oilfield Services, LLC                         State California Chrome 27 #3H   $         2,560.11
Gulf Coast Business Credit                             A Classic Dash 18 #1HM           $       127,196.37
Gulf Coast Business Credit                             California Chrome 27 #4H         $        11,342.19
Gulf Coast Business Credit                             California Chrome 27 #5H         $        11,342.19
Gulf Coast Business Credit                             Delightful Dasher 11-2 #2HM      $           925.18
Gulf Coast Business Credit                             Omaha 11 #3H                     $           925.16
Gulf Coast Business Credit                             Omaha 11-2 #2HM                  $           925.16
Gulf Coast Business Credit                             Pickpocket 21 #2H                $         5,301.92
Gulf Coast Business Credit                             Pickpocket 21 #3H                $         5,301.92
Gulf Coast Business Credit                             Pickpocket 21 #4H                $         5,301.91
Gulf Coast Business Credit                             Runaway Ghost 23 #1HM            $        21,128.49
Gulf Coast Business Credit                             Sir Barton 24 #1H                $        53,528.18
Gulf Coast Business Credit                             Smarty Jones 26 #5H              $        30,889.90
Gulf Coast Business Credit                             Smarty Jones 26 #6H              $        38,255.66
Gulf Coast Business Credit                             Smarty Jones 26 #7H              $        30,889.89
Gulf Coast Business Credit                             Special Effort 18 #1H            $       244,572.82
Gulf Coast Business Credit                             State California Chrome 27 #3H   $        26,367.25
Gulf Coast Business Credit                             Whirlaway 24 #4HM                $        61,165.63
HALLIBURTON ENERGY SERVICES, INC.                      Smarty Jones 26 #6H              $        25,298.98
HALLIBURTON ENERGY SERVICES, INC.                      State California Chrome #8HM     $        11,498.06
HALLIBURTON ENERGY SERVICES, INC.                      State California Chrome 27 #7H   $        25,976.81
HALLIBURTON ENERGY SERVICES, INC.                      Whirlaway 24 #4HM                $        37,241.60
Integrity Directional Services, LLC                    Affirmed 6 #5H                   $       116,010.00
                   Case 19-12269-KBO       Doc 70-13   Filed 11/12/19        Page 10 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Integrity Directional Services, LLC                    California Chrome 27 #2H         $        151,780.00
Integrity Directional Services, LLC                    State California Chrome 27 #3H   $          5,000.00
IRON HORSE TOOLS, LLC                                  Pickpocket 21 #2H                $          1,253.32
J6 ENERGY SERVICES                                     A Classic Dash 18 #1HM           $          4,483.50
J6 ENERGY SERVICES                                     Affirmed 6 #2H                   $         12,018.13
J6 ENERGY SERVICES                                     David Trimble 13 #1H             $         17,723.12
J6 ENERGY SERVICES                                     Eastex 6 #1H                     $         21,545.56
J6 ENERGY SERVICES                                     Imperial Eagle 24 #1H            $         19,547.81
J6 ENERGY SERVICES                                     Pickpocket 21 #1H                $         17,062.06
J6 ENERGY SERVICES                                     Rocket Wrangler 11 #1H           $          9,020.38
J6 ENERGY SERVICES                                     Runaway Ghost 23 #1HM            $         17,079.06
J6 ENERGY SERVICES                                     Smarty Jones 26 #1H              $         17,649.19
J6 ENERGY SERVICES                                     Special Effort 18 #1H            $          4,990.56
J6 ENERGY SERVICES                                     Yucca #2 SWD                     $         17,723.12
Jody's Oilfield Service, Inc.                          Affirmed 6 #2H                   $         62,622.63
Jody's Oilfield Service, Inc.                          Assault 6 #1H                    $         62,622.62
Jody's Oilfield Service, Inc.                          Delightful Dasher 11 #1H         $         54,146.65
Jody's Oilfield Service, Inc.                          Delightful Dasher 11-2 #2HM      $         54,146.65
Jody's Oilfield Service, Inc.                          Omaha 11 #1H                     $         54,146.65
Jody's Oilfield Service, Inc.                          Omaha 11 #3H                     $         54,146.65
Jody's Oilfield Service, Inc.                          Omaha 11-2 #2HM                  $         54,146.65
JW POWERLINE                                           Assault 6 #1H                    $          1,119.00
JW POWERLINE                                           California Chrome 27 #1H         $          7,579.64
JW POWERLINE                                           California Chrome 27 #4H         $          7,579.64
JW POWERLINE                                           California Chrome 27 #5H         $          7,579.64
JW POWERLINE                                           Copperhead 23 #1H                $            877.58
JW POWERLINE                                           Count Fleet 11 #1H               $         17,985.36
JW POWERLINE                                           David Trimble 13 #1H             $        298,986.96
JW POWERLINE                                           Delightful Dasher 11 #1H         $         17,985.36
JW POWERLINE                                           Delightful Dasher 11-2 #2HM      $         17,985.36
JW POWERLINE                                           Diamond Back 17 #1H              $            408.02
JW POWERLINE                                           Omaha 11 #1H                     $         17,985.38
JW POWERLINE                                           Omaha 11 #3H                     $         17,985.36
JW POWERLINE                                           Omaha 11-2 #2HM                  $         17,985.36
JW POWERLINE                                           Secretariat 10 #1HR              $            411.19
JW POWERLINE                                           Smarty Jones 26 #1H              $          2,578.29
JW POWERLINE                                           Special Effort 18 #1H            $            525.94
JW POWERLINE                                           State California Chrome 27 #3H   $          7,579.64
JW POWERLINE                                           War Admiral 24 #1H               $            385.69
JW POWERLINE                                           Yucca #2 SWD                     $          3,872.24
JW TRUCKING, LLC.                                      California Chrome 27 #1H         $         14,384.00
JW TRUCKING, LLC.                                      Runaway Ghost 23 #1HM            $            921.00
Katch Kan USA                                          California Chrome 27 #6H         $          1,698.44
Katch Kan USA                                          Delightful Dasher 11-2 #2HM      $          3,160.90
Katch Kan USA                                          Smarty Jones 26 #7H              $          4,503.20
KLX Energy Services, LLC                               A Classic Dash 18 #1HM           $        549,105.55
KLX Energy Services, LLC                               Special Effort 18 #1H            $        326,663.00
L.F. Manufacturing, Inc.                               Sir Barton 24 #1H                $         19,415.16
                 Case 19-12269-KBO         Doc 70-13   Filed 11/12/19        Page 11 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
L.F. Manufacturing, Inc.                               Whirlaway 24 #4HM                $         38,830.29
M & W Hot Oil, Inc.                                    Pickpocket 21 #1H                $          2,516.82
M-I LLC                                                Affirmed 6 #7H                   $            977.40
Magnum Oil Tools International LTD                     Special Effort 18 #1H            $         10,998.18
MARIO A. ORTEGA                                        Affirmed 6 #2H                   $          7,357.67
MARIO A. ORTEGA                                        Affirmed 6 #3HM                  $          3,780.00
MARIO A. ORTEGA                                        Affirmed 6 #5H                   $          2,734.00
MARIO A. ORTEGA                                        Affirmed 6 #7H                   $          3,202.00
MARIO A. ORTEGA                                        American Pharoah #1H             $            777.00
MARIO A. ORTEGA                                        Assault 6 #1H                    $          5,552.67
MARIO A. ORTEGA                                        Big Brown 15 #1H                 $          4,296.00
MARIO A. ORTEGA                                        California Chrome 27 #1H         $            486.00
MARIO A. ORTEGA                                        Citation 14 #1H                  $            777.00
MARIO A. ORTEGA                                        Copperhead 23 #1H                $          7,931.00
MARIO A. ORTEGA                                        Count Fleet 11 #2H               $          4,726.33
MARIO A. ORTEGA                                        David Trimble 13 #1H             $         20,964.00
MARIO A. ORTEGA                                        Delightful Dasher 11 #1H         $          3,949.34
MARIO A. ORTEGA                                        Diamond Back #1                  $            777.00
MARIO A. ORTEGA                                        Diamond Back 17 #1H              $          1,425.00
MARIO A. ORTEGA                                        Eastex 6 #1H                     $          4,775.67
MARIO A. ORTEGA                                        Gallant Fox 9 #1H                $         10,122.00
MARIO A. ORTEGA                                        Imperial Eagle 24 #1H            $            224.00
MARIO A. ORTEGA                                        Omaha 11 #1H                     $          6,630.33
MARIO A. ORTEGA                                        Omaha 11 #3H                     $            896.00
MARIO A. ORTEGA                                        Omaha 11-2 #2HM                  $          4,718.00
MARIO A. ORTEGA                                        Pickpocket 21 #1H                $            224.00
MARIO A. ORTEGA                                        Runaway Ghost 23 #1HM            $          5,784.00
MARIO A. ORTEGA                                        Seattle Slew #1H                 $          2,392.00
MARIO A. ORTEGA                                        Secretariat 10 #1HR              $            448.00
MARIO A. ORTEGA                                        Smarty Jones 26 #1H              $          1,454.00
MARIO A. ORTEGA                                        Special Effort 18 #1H            $         18,736.00
MARIO A. ORTEGA                                        Toyah "B" #1                     $            777.00
MARIO A. ORTEGA                                        Toyah Unit St School Bd #3       $            777.00
MARIO A. ORTEGA                                        War Admiral 24 #1H               $            224.00
MARIO A. ORTEGA                                        War Admiral 24 #2HM              $            790.00
MARIO A. ORTEGA                                        Yucca #1                         $         13,956.33
MARIO A. ORTEGA                                        Yucca #2 SWD                     $            777.00
MARIO A. ORTEGA                                        Yucca #3                         $          1,412.33
MARIO A. ORTEGA                                        Yucca #5H                        $          1,412.33
Milestone Environmental Services, LLC                  Rocket Wrangler 11 #1H           $          8,280.00
Milestone Environmental Services, LLC                  Whirlaway 24 #4HM                $          1,362.50
Monahans Nipple-Up Service                             A Classic Dash 18 #1HM           $          2,970.00
Monahans Nipple-Up Service                             Affirmed 6 #5H                   $          4,152.50
Monahans Nipple-Up Service                             Affirmed 6 #7H                   $         11,035.00
Monahans Nipple-Up Service                             California Chrome 27 #4H         $          4,320.00
Monahans Nipple-Up Service                             California Chrome 27 #5H         $          2,347.50
Monahans Nipple-Up Service                             California Chrome 27 #6H         $          2,890.00
Monahans Nipple-Up Service                             Coopers Dream 23-3 #3H           $          4,285.00
                 Case 19-12269-KBO         Doc 70-13   Filed 11/12/19        Page 12 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Monahans Nipple-Up Service                             Pickpocket 21 #2H                $          6,267.50
Monahans Nipple-Up Service                             Pickpocket 21 #3H                $          9,682.50
Monahans Nipple-Up Service                             Pickpocket 21 #4H                $         11,902.50
Monahans Nipple-Up Service                             Seattle Slew 17 #1H              $          1,190.00
Monahans Nipple-Up Service                             Sir Barton 24 #1H                $          6,912.50
Monahans Nipple-Up Service                             Smarty Jones 26 #5H              $         11,849.48
Monahans Nipple-Up Service                             Smarty Jones 26 #6H              $          6,684.27
Monahans Nipple-Up Service                             Smarty Jones 26 #7H              $          6,753.63
Monahans Nipple-Up Service                             Special Effort 18 #1H            $          5,510.25
Monahans Nipple-Up Service                             State California Chrome #8HM     $          2,347.50
Monahans Nipple-Up Service                             State California Chrome 27 #3H   $         12,266.56
Monahans Nipple-Up Service                             State California Chrome 27 #7H   $          2,037.50
Monahans Nipple-Up Service                             State California Chrome 27 #9H   $          3,122.50
Monahans Nipple-Up Service                             Toyah 'B' #2H                    $          9,360.94
Monahans Nipple-Up Service                             War Admiral 24 #5H               $         14,310.00
Monahans Nipple-Up Service                             Whirlaway 24 #4HM                $         10,485.00
NGL Water Solutions Permian, LLC                       Affirmed 6 #2H                   $            156.00
NGL Water Solutions Permian, LLC                       California Chrome 27 #1H         $          2,964.00
NGL Water Solutions Permian, LLC                       Citation 14 #1H                  $          5,941.00
NGL Water Solutions Permian, LLC                       Copperhead 23 #1H                $          2,106.00
NGL Water Solutions Permian, LLC                       David Trimble 13 #1H             $            156.00
NGL Water Solutions Permian, LLC                       Eastex 6 #1H                     $         12,948.00
NGL Water Solutions Permian, LLC                       Omaha 11 #1H                     $            468.00
NGL Water Solutions Permian, LLC                       Pickpocket 21 #1H                $            234.00
NGL Water Solutions Permian, LLC                       Smarty Jones 26 #1H              $             78.00
NGL Water Solutions Permian, LLC                       Special Effort 18 #1H            $            234.00
NGL Water Solutions Permian, LLC                       War Admiral 24 #1H               $          1,716.00
NOV DHT, L.P.                                          California Chrome 27 #5H         $          8,109.01
NOV DHT, L.P.                                          California Chrome 27 #6H         $         18,360.00
NOV DHT, L.P.                                          Omaha 11-2 #2HM                  $         19,737.00
NOV DHT, L.P.                                          Pickpocket 21 #2H                $          8,771.49
NOV DHT, L.P.                                          Pickpocket 21 #3H                $          5,748.10
NOV DHT, L.P.                                          Pickpocket 21 #4H                $         30,753.00
NOV DHT, L.P.                                          Smarty Jones 26 #5H              $         24,786.00
NOV DHT, L.P.                                          Smarty Jones 26 #6H              $         27,081.00
NOV DHT, L.P.                                          Smarty Jones 26 #7H              $         18,808.45
NOV DHT, L.P.                                          State California Chrome 27 #3H   $         11,335.94
NOV DHT, L.P.                                          Toyah 'B' #2H                    $          6,477.68
NOV DHT, L.P.                                          Whirlaway 24 #4HM                $         30,753.00
Paladin Completion Services                            A Classic Dash 18 #1HM           $          1,656.00
Pason Systems USA Corp                                 Omaha 11 #3H                     $          1,221.71
Pason Systems USA Corp                                 Omaha 11-2 #2HM                  $          4,279.48
Pate Trucking Company, LLC                             A Classic Dash 18 #1HM           $          8,145.00
Pate Trucking Company, LLC                             Pickpocket 21 #1H                $          6,465.00
Pate Trucking Company, LLC                             Runaway Ghost 23 #1HM            $            427.50
Patterson Rental Tools                                 Runaway Ghost 23 #1HM            $         48,457.53
Patterson-UTI Drilling Company, LLC                    A Classic Dash 18 #1HM           $          1,650.00
Patterson-UTI Drilling Company, LLC                    California Chrome 27 #4H         $        276,262.92
                Case 19-12269-KBO          Doc 70-13   Filed 11/12/19        Page 13 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Patterson-UTI Drilling Company, LLC                    California Chrome 27 #5H         $        177,836.98
Patterson-UTI Drilling Company, LLC                    California Chrome 27 #6H         $        528,779.97
Patterson-UTI Drilling Company, LLC                    Pickpocket 21 #2H                $          1,596.98
Patterson-UTI Drilling Company, LLC                    Pickpocket 21 #3H                $        167,430.00
Patterson-UTI Drilling Company, LLC                    Pickpocket 21 #4H                $        466,225.31
PERMIAN ANCHORS                                        Special Effort 18 #1H            $          1,669.20
Permian Equipment Rentals                              Pickpocket 21 #2H                $          1,275.66
Permian Equipment Rentals                              Pickpocket 21 #3H                $          4,344.73
Permian Equipment Rentals                              State California Chrome 27 #3H   $          2,989.00
Pradon Construction & Trucking                         Special Effort 18 #1H            $          5,035.00
Pradon Construction & Trucking                         State California Chrome 27 #7H   $          1,600.00
Precision Drilling Company, LP                         Affirmed 6 #3HM                  $        194,007.81
Precision Drilling Company, LP                         Affirmed 6 #5H                   $        199,873.58
Precision Drilling Company, LP                         Affirmed 6 #7H                   $        154,378.40
Precision Drilling Company, LP                         American Pharoah #2H             $        466,306.52
Precision Drilling Company, LP                         Sir Barton 24 #1H                $        422,933.75
PRO SELECT SWD 4 LLC                                   A Classic Dash 18 #1HM           $             60.00
PRO SELECT SWD 4 LLC                                   Affirmed 6 #2H                   $            300.00
PRO SELECT SWD 4 LLC                                   Affirmed 6 #3HM                  $             60.00
PRO SELECT SWD 4 LLC                                   Count Fleet 11 #2H               $          1,080.00
PRO SELECT SWD 4 LLC                                   Delightful Dasher 11 #1H         $            240.00
PRO SELECT SWD 4 LLC                                   Eastex 6 #1H                     $             60.00
PRO SELECT SWD 4 LLC                                   Gallant Fox 9 #1H                $            120.00
PRO SELECT SWD 4 LLC                                   Omaha 11 #1H                     $            180.00
PRO SELECT SWD 4 LLC                                   Omaha 11 #3H                     $          7,020.00
PRO SELECT SWD 4 LLC                                   Pickpocket 21 #1H                $             60.00
PRO SELECT SWD 4 LLC                                   Pickpocket 21 #2H                $             20.00
PRO SELECT SWD 4 LLC                                   Rocket Wrangler 11 #1H           $            660.00
PRO SELECT SWD 4 LLC                                   Runaway Ghost 23 #1HM            $          3,060.00
PRO SELECT SWD 4 LLC                                   Seattle Slew #1H                 $          2,460.00
PRO SELECT SWD 4 LLC                                   Special Effort 18 #1H            $          1,020.00
PRO SELECT SWD 4 LLC                                   War Admiral 24 #1H               $          1,560.00
PRO SELECT SWD 4 LLC                                   Yucca #5H                        $             60.00
R 360 ENVIRONMENTAL SOLUTIONS, LLC                     War Admiral 24 #1H               $            848.09
RDUB TRUCKING                                          Affirmed 6 #2H                   $         25,731.00
RDUB TRUCKING                                          Assault 6 #1H                    $         25,731.00
RDUB TRUCKING                                          California Chrome 27 #1H         $        100,371.00
RDUB TRUCKING                                          Citation 14 #1H                  $          3,450.00
RDUB TRUCKING                                          David Trimble 13 #1H             $            900.00
RDUB TRUCKING                                          Diamond Back 17 #1H              $            675.00
RDUB TRUCKING                                          Eastex 6 #1H                     $            225.00
RDUB TRUCKING                                          Pickpocket 21 #1H                $          1,950.00
RDUB TRUCKING                                          Seattle Slew #1H                 $          9,150.00
RDUB TRUCKING                                          Smarty Jones 26 #1H              $         21,174.00
RDUB TRUCKING                                          Special Effort 18 #1H            $         48,750.00
RDUB TRUCKING                                          War Admiral 24 #1H               $         42,714.00
RDUB TRUCKING                                          Yucca #1                         $            937.50
RDUB TRUCKING                                          Yucca #3                         $            937.50
                Case 19-12269-KBO          Doc 70-13   Filed 11/12/19       Page 14 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                            Payment Amount
Reeves County Resources, LLC                           Affirmed 6 #2H                  $         11,236.18
Reeves County Resources, LLC                           Assault 6 #1H                   $          4,274.39
Reeves County Resources, LLC                           Citation 14 #1H                 $            405.83
Reeves County Resources, LLC                           Diamond Back #1                 $            605.32
Reeves County Resources, LLC                           Diamond Back 17 #1H             $          2,063.14
Reeves County Resources, LLC                           Eastex 6 #1H                    $          2,479.09
Reeves County Resources, LLC                           Gallant Fox 9 #1H               $          1,424.12
Reeves County Resources, LLC                           Secretariat 10 #1HR             $          1,358.48
Reveal Energy Services, Inc.                           Delightful Dasher 11-2 #2HM     $         61,396.66
Reveal Energy Services, Inc.                           Omaha 11 #3H                    $         61,396.67
Reveal Energy Services, Inc.                           Omaha 11-2 #2HM                 $         61,396.67
River Rock Energy, Inc.                                A Classic Dash 18 #1HM          $        120,950.00
RJG ENTERPRISES, LLC                                   Runaway Ghost 23 #1HM           $          5,480.00
Rock Tool Company                                      California Chrome 27 #1H        $          7,699.72
Rock Tool Company                                      Count Fleet 11 #1H              $          8,339.58
Rock Tool Company                                      Delightful Dasher 11-2 #2HM     $          1,163.09
Rock Tool Company                                      Diamond Back #1                 $          3,617.67
Rock Tool Company                                      Diamond Back 17 #1H             $          7,066.28
Rock Tool Company                                      Omaha 11 #3H                    $          1,163.09
Rock Tool Company                                      Omaha 11-2 #2HM                 $          1,163.09
Rock Tool Company                                      Toyah Unit St School Bd #3      $            727.97
Rock Tool Company                                      Yucca #3                        $            330.63
RUSSAW TRANSPORT, LLC                                  Affirmed 6 #2H                  $          3,877.50
RUSSAW TRANSPORT, LLC                                  Affirmed 6 #5H                  $         44,481.25
RUSSAW TRANSPORT, LLC                                  Affirmed 6 #7H                  $         73,896.00
RUSSAW TRANSPORT, LLC                                  California Chrome 27 #1H        $            165.00
RWLS LLC                                               American Pharoah #2H            $         10,033.25
RWLS LLC                                               California Chrome 27 #4H        $         37,400.00
RWLS LLC                                               California Chrome 27 #5H        $         37,516.67
SCHLUMBERGER TECHNOLOGY CORP.                          Affirmed 6 #5H                  $         69,470.42
SCHLUMBERGER TECHNOLOGY CORP.                          Affirmed 6 #7H                  $         83,086.70
SCHLUMBERGER TECHNOLOGY CORP.                          California Chrome 27 #4H        $         10,911.60
SCHLUMBERGER TECHNOLOGY CORP.                          California Chrome 27 #5H        $         13,409.06
SCHLUMBERGER TECHNOLOGY CORP.                          Coopers Dream 23-3 #3H          $         65,227.48
SCHLUMBERGER TECHNOLOGY CORP.                          Smarty Jones 26 #5H             $          5,598.30
SCHLUMBERGER TECHNOLOGY CORP.                          Smarty Jones 26 #6H             $         14,510.35
SCHLUMBERGER TECHNOLOGY CORP.                          Special Effort 18 #1H           $         30,179.52
Selman & Associates                                    Smarty Jones 26 #5H             $          8,680.00
Selman & Associates                                    Smarty Jones 26 #7H             $          9,810.00
Shack Acid & Cement Service, Inc.                      A Classic Dash 18 #1HM          $        189,035.00
Shack Acid & Cement Service, Inc.                      Delightful Dasher 11-2 #2HM     $         65,682.00
Shack Acid & Cement Service, Inc.                      Omaha 11 #3H                    $        103,062.00
Shack Acid & Cement Service, Inc.                      Omaha 11-2 #2HM                 $        104,664.00
Shack Acid & Cement Service, Inc.                      Runaway Ghost 23 #1HM           $        140,175.00
Shack Acid & Cement Service, Inc.                      Special Effort 18 #1H           $        162,603.00
SIERRA HAMILTON                                        Whirlaway 24 #4HM               $         19,200.00
Silver Zone, Inc.                                      Affirmed 6 #5H                  $         57,768.69
Silver Zone, Inc.                                      Affirmed 6 #7H                  $         57,502.69
                 Case 19-12269-KBO         Doc 70-13   Filed 11/12/19        Page 15 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Silver Zone, Inc.                                      Coopers Dream 23 #2H             $         57,502.69
Silver Zone, Inc.                                      Coopers Dream 23-3 #3H           $         58,958.69
Silver Zone, Inc.                                      Toyah 'B' #2H                    $         57,502.69
Silver Zone, Inc.                                      War Admiral 24 #1H               $         57,502.69
Silver Zone, Inc.                                      War Admiral 24 #4H               $         57,502.69
Silver Zone, Inc.                                      War Admiral 24 #6H               $         57,502.69
SMITH INTERNATIONAL, INC.                              Affirmed 6 #3HM                  $         15,696.25
SMITH INTERNATIONAL, INC.                              Affirmed 6 #5H                   $         30,196.25
SMITH INTERNATIONAL, INC.                              Affirmed 6 #7H                   $         31,392.50
SMITH INTERNATIONAL, INC.                              California Chrome 27 #4H         $         22,732.50
SMITH INTERNATIONAL, INC.                              California Chrome 27 #5H         $         38,428.75
SMITH INTERNATIONAL, INC.                              California Chrome 27 #6H         $         45,892.50
SMITH INTERNATIONAL, INC.                              Pickpocket 21 #2H                $         11,366.25
SMITH INTERNATIONAL, INC.                              Pickpocket 21 #3H                $         43,300.00
SMITH INTERNATIONAL, INC.                              Sir Barton 24 #1H                $         15,696.25
SMITH INTERNATIONAL, INC.                              Smarty Jones 26 #5H              $         11,366.25
SMITH INTERNATIONAL, INC.                              Smarty Jones 26 #6H              $         30,196.25
SMITH INTERNATIONAL, INC.                              Smarty Jones 26 #7H              $         15,696.25
SMITH INTERNATIONAL, INC.                              State California Chrome 27 #3H   $         15,696.25
SMITH INTERNATIONAL, INC.                              State California Chrome 27 #9H   $         22,732.50
SMITH INTERNATIONAL, INC.                              Toyah 'B' #2H                    $         15,696.25
SMITH INTERNATIONAL, INC.                              Whirlaway 24 #4HM                $         33,016.25
Sport Environmental Services PLLC                      Affirmed 6 #2H                   $            252.91
Sport Environmental Services PLLC                      American Pharoah #1H             $            252.91
Sport Environmental Services PLLC                      Assault 6 #1H                    $            252.90
Sport Environmental Services PLLC                      Citation 14 #1H                  $            252.90
Sport Environmental Services PLLC                      Copperhead 23 #1H                $            252.91
Sport Environmental Services PLLC                      Count Fleet 11 #2H               $            252.91
Sport Environmental Services PLLC                      Diamond Back #1                  $            252.91
Sport Environmental Services PLLC                      Diamond Back 17 #1H              $            252.91
Sport Environmental Services PLLC                      Omaha 11 #1H                     $            252.90
Sport Environmental Services PLLC                      Seattle Slew #1H                 $            252.90
Sport Environmental Services PLLC                      Toyah "B" #1                     $            252.90
Sport Environmental Services PLLC                      Toyah Unit St School Bd #3       $            252.91
Sport Environmental Services PLLC                      Yucca #1                         $            252.91
Sport Environmental Services PLLC                      Yucca #2 SWD                     $            252.92
Sport Environmental Services PLLC                      Yucca #3                         $            252.90
Sport Environmental Services PLLC                      Yucca #5H                        $            252.91
Standard Tubular Services, Inc.                        Affirmed 6 #7H                   $            900.00
Standard Tubular Services, Inc.                        California Chrome 27 #2H         $          1,500.00
Standard Tubular Services, Inc.                        California Chrome 27 #4H         $            700.00
Standard Tubular Services, Inc.                        California Chrome 27 #5H         $            700.00
Standard Tubular Services, Inc.                        Coopers Dream 23-3 #3H           $            700.00
Standard Tubular Services, Inc.                        State California Chrome 27 #3H   $          1,400.00
TankLogix, LLC                                         Affirmed 6 #2H                   $          1,664.71
TankLogix, LLC                                         Assault 6 #1H                    $          1,664.72
TankLogix, LLC                                         Citation 14 #1H                  $          5,589.18
TankLogix, LLC                                         Count Fleet 11 #2H               $            210.00
                   Case 19-12269-KBO       Doc 70-13   Filed 11/12/19        Page 16 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
TankLogix, LLC                                         Diamond Back #1                  $             66.67
TankLogix, LLC                                         Diamond Back 17 #1H              $             66.67
TankLogix, LLC                                         Eastex 6 #1H                     $          1,664.73
TankLogix, LLC                                         Omaha 11 #1H                     $            210.00
TankLogix, LLC                                         Pickpocket 21 #1H                $            493.24
TankLogix, LLC                                         Secretariat 10 #1HR              $            220.00
TankLogix, LLC                                         Special Effort 18 #1H            $          2,701.90
TankLogix, LLC                                         War Admiral 24 #1H               $          3,399.84
TANMAR RENTALS LLC                                     A Classic Dash 18 #1HM           $         10,012.50
TANMAR RENTALS LLC                                     Omaha 11 #3H                     $         16,570.21
TANMAR RENTALS LLC                                     Omaha 11-2 #2HM                  $         16,570.20
TANMAR RENTALS LLC                                     Rocket Wrangler 11 #1H           $         36,385.41
TANMAR RENTALS LLC                                     Runaway Ghost 23 #1HM            $         28,806.56
TANMAR RENTALS LLC                                     Special Effort 18 #1H            $         12,838.09
Targeted GeoVision, LLC                                Affirmed 6 #7H                   $          7,800.00
TECH MANAGEMENT, LLC                                   A Classic Dash 18 #1HM           $            541.25
TECH MANAGEMENT, LLC                                   Affirmed 6 #2H                   $         13,284.32
TECH MANAGEMENT, LLC                                   American Pharoah #1H             $          1,214.56
TECH MANAGEMENT, LLC                                   Assault 6 #1H                    $         11,585.72
TECH MANAGEMENT, LLC                                   California Chrome 27 #1H         $            324.74
TECH MANAGEMENT, LLC                                   California Chrome 27 #4H         $            324.75
TECH MANAGEMENT, LLC                                   California Chrome 27 #5H         $            324.75
TECH MANAGEMENT, LLC                                   State California Chrome 27 #3H   $            324.76
Tejas Hot Shot Service                                 California Chrome 27 #4H         $            418.00
Tejas Hot Shot Service                                 California Chrome 27 #5H         $            590.63
Tejas Hot Shot Service                                 Pickpocket 21 #2H                $            418.00
Tejas Hot Shot Service                                 Runaway Ghost 23 #1HM            $         15,890.85
Tejas Hot Shot Service                                 Sir Barton 24 #1H                $            493.50
Tejas Hot Shot Service                                 Special Effort 18 #1H            $          3,653.29
Tejas Hot Shot Service                                 War Admiral 24 #5H               $            971.55
Tejas Hot Shot Service                                 Whirlaway 24 #4HM                $            827.50
Terra Guidance, LLC                                    Special Effort 18 #1H            $          8,250.00
Texas Fueling Services, Inc.                           A Classic Dash 18 #1HM           $            850.33
Texas Fueling Services, Inc.                           Affirmed 6 #7H                   $            570.00
Texas Fueling Services, Inc.                           American Pharoah #2H             $        519,613.04
Texas Fueling Services, Inc.                           California Chrome 27 #10H        $         34,711.66
Texas Fueling Services, Inc.                           California Chrome 27 #4H         $        147,030.84
Texas Fueling Services, Inc.                           California Chrome 27 #5H         $        124,665.39
Tom-E-Lee Industries, LLC                              A Classic Dash 18 #1HM           $         11,260.00
Tom-E-Lee Industries, LLC                              Affirmed 6 #3HM                  $          9,780.00
Tom-E-Lee Industries, LLC                              Affirmed 6 #7H                   $         11,205.00
Tom-E-Lee Industries, LLC                              American Pharoah #2H             $         21,210.00
Tom-E-Lee Industries, LLC                              California Chrome 27 #4H         $          3,306.67
Tom-E-Lee Industries, LLC                              California Chrome 27 #5H         $         16,936.67
Tom-E-Lee Industries, LLC                              California Chrome 27 #6H         $          3,306.66
Tom-E-Lee Industries, LLC                              Coopers Dream 23-3 #3H           $         26,235.00
Tom-E-Lee Industries, LLC                              Omaha 11 #3H                     $         10,865.00
Tom-E-Lee Industries, LLC                              Omaha 11-2 #2HM                  $          4,665.00
                 Case 19-12269-KBO         Doc 70-13   Filed 11/12/19        Page 17 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Tom-E-Lee Industries, LLC                              Pickpocket 21 #1H                $          2,265.00
Tom-E-Lee Industries, LLC                              Pickpocket 21 #2H                $          6,510.00
Tom-E-Lee Industries, LLC                              Pickpocket 21 #3H                $         13,650.00
Tom-E-Lee Industries, LLC                              Pickpocket 21 #4H                $          8,795.00
Tom-E-Lee Industries, LLC                              Repent 23 #1HM                   $         15,780.00
Tom-E-Lee Industries, LLC                              Rocket Wrangler 11 #1H           $         44,075.00
Tom-E-Lee Industries, LLC                              Runaway Ghost 23 #1HM            $          1,650.00
Tom-E-Lee Industries, LLC                              Seattle Slew 17 #1H              $         16,940.00
Tom-E-Lee Industries, LLC                              Sir Barton 24 #1H                $         14,215.00
Tom-E-Lee Industries, LLC                              Smarty Jones 26 #5H              $          5,490.00
Tom-E-Lee Industries, LLC                              Smarty Jones 26 #6H              $         24,810.00
Tom-E-Lee Industries, LLC                              Smarty Jones 26 #7H              $         62,240.00
Tom-E-Lee Industries, LLC                              Special Effort 18 #1H            $         27,805.00
Tom-E-Lee Industries, LLC                              State California Chrome #8HM     $         81,900.00
Tom-E-Lee Industries, LLC                              State California Chrome 27 #3H   $         59,770.00
Tom-E-Lee Industries, LLC                              State California Chrome 27 #7H   $        140,977.00
Tom-E-Lee Industries, LLC                              State California Chrome 27 #9H   $         17,440.00
Tom-E-Lee Industries, LLC                              Toyah 'B' #2H                    $         22,225.00
Tom-E-Lee Industries, LLC                              War Admiral 24 #4H               $         17,250.00
Tom-E-Lee Industries, LLC                              War Admiral 24 #5H               $         52,395.00
Tom-E-Lee Industries, LLC                              Whirlaway 24 #4HM                $         23,830.00
TOTAL ROD CONCEPTS, INC.                               Count Fleet 11 #2H               $            510.05
TOTAL ROD CONCEPTS, INC.                               Toyah Unit St School Bd #3       $            276.84
TOTAL ROD CONCEPTS, INC.                               Yucca #1                         $            763.33
Trans-Tex Cementing Services, LLC                      A Classic Dash 18 #1HM           $        186,294.81
Trans-Tex Cementing Services, LLC                      American Pharoah #2H             $         83,735.80
Trans-Tex Cementing Services, LLC                      California Chrome 27 #4H         $         85,102.75
Trans-Tex Cementing Services, LLC                      California Chrome 27 #5H         $         86,581.75
Trans-Tex Cementing Services, LLC                      California Chrome 27 #6H         $         85,711.23
Trans-Tex Cementing Services, LLC                      Delightful Dasher 11-2 #2HM      $        193,355.57
Trans-Tex Cementing Services, LLC                      Omaha 11 #3H                     $         88,692.50
Trans-Tex Cementing Services, LLC                      Omaha 11-2 #2HM                  $         99,426.91
Trans-Tex Cementing Services, LLC                      Pickpocket 21 #2H                $        107,491.75
Trans-Tex Cementing Services, LLC                      Pickpocket 21 #3H                $         86,900.33
Trans-Tex Cementing Services, LLC                      Runaway Ghost 23 #1HM            $        189,925.81
Trans-Tex Cementing Services, LLC                      Seattle Slew 17 #1H              $         84,815.30
Trans-Tex Cementing Services, LLC                      Smarty Jones 26 #5H              $        201,299.68
Trans-Tex Cementing Services, LLC                      Smarty Jones 26 #6H              $         91,400.60
Trans-Tex Cementing Services, LLC                      Smarty Jones 26 #7H              $        248,376.05
Trans-Tex Cementing Services, LLC                      Special Effort 18 #1H            $        111,069.61
Trans-Tex Cementing Services, LLC                      State California Chrome #8HM     $        275,535.35
Trans-Tex Cementing Services, LLC                      State California Chrome 27 #3H   $         73,276.30
Trans-Tex Cementing Services, LLC                      State California Chrome 27 #7H   $         87,008.30
Trans-Tex Cementing Services, LLC                      State California Chrome 27 #9H   $         85,697.75
Trans-Tex Cementing Services, LLC                      Toyah 'B' #2H                    $         84,734.30
Trans-Tex Cementing Services, LLC                      Whirlaway 24 #4HM                $        198,268.73
Trans-Tex Dyno Services, LLC                           A Classic Dash 18 #1HM           $          2,401.88
Trans-Tex Dyno Services, LLC                           California Chrome 27 #1H         $          1,601.25
                Case 19-12269-KBO          Doc 70-13   Filed 11/12/19        Page 18 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                             Payment Amount
Trans-Tex Dyno Services, LLC                           California Chrome 27 #6H         $          3,202.51
Trans-Tex Dyno Services, LLC                           Omaha 11 #3H                     $          1,601.25
Trans-Tex Dyno Services, LLC                           Pickpocket 21 #4H                $          4,803.75
Trans-Tex Dyno Services, LLC                           Runaway Ghost 23 #1HM            $            800.63
Trans-Tex Dyno Services, LLC                           Sir Barton 24 #1H                $          1,601.25
Trans-Tex Dyno Services, LLC                           Smarty Jones 26 #7H              $            800.63
Trans-Tex Dyno Services, LLC                           Special Effort 18 #1H            $          4,003.13
Trans-Tex Dyno Services, LLC                           State California Chrome #8HM     $          2,401.88
Trans-Tex Dyno Services, LLC                           State California Chrome 27 #3H   $            800.63
Trans-Tex Dyno Services, LLC                           State California Chrome 27 #7H   $          2,401.88
Tristate Oilfield Services, LLC                        American Pharoah #2H             $        159,500.00
Tristate Oilfield Services, LLC                        War Admiral 24 #4H               $        159,500.00
Tryton Tools USA, Inc.                                 A Classic Dash 18 #1HM           $         11,006.03
Tryton Tools USA, Inc.                                 American Pharoah #2H             $         11,035.92
Tryton Tools USA, Inc.                                 California Chrome 27 #4H         $         10,204.34
Tryton Tools USA, Inc.                                 Omaha 11-2 #2HM                  $         10,152.03
Tryton Tools USA, Inc.                                 Runaway Ghost 23 #1HM            $         11,005.93
Tryton Tools USA, Inc.                                 Smarty Jones 26 #5H              $         10,152.03
Tryton Tools USA, Inc.                                 Smarty Jones 26 #7H              $         10,152.03
Tryton Tools USA, Inc.                                 Special Effort 18 #1H            $         10,152.03
Tryton Tools USA, Inc.                                 State California Chrome #8HM     $         10,181.92
Tryton Tools USA, Inc.                                 State California Chrome 27 #3H   $         10,152.03
Tryton Tools USA, Inc.                                 State California Chrome 27 #7H   $         10,196.87
Tryton Tools USA, Inc.                                 State California Chrome 27 #9H   $         10,152.03
Tryton Tools USA, Inc.                                 Whirlaway 24 #4HM                $         10,181.92
Tubular Solutions, Inc.                                California Chrome 27 #5H         $          5,330.00
Tubular Solutions, Inc.                                Smarty Jones 26 #5H              $          5,570.00
Tubular Solutions, Inc.                                State California Chrome #8HM     $          4,250.00
Tubular Solutions, Inc.                                State California Chrome 27 #9H   $          4,610.00
Tubular Solutions, Inc.                                Whirlaway 24 #4HM                $          4,270.00
ULTERRA DRILLING TECHNOLOGIES, L.P.                    State California Chrome 27 #3H   $         13,993.48
ULTERRA DRILLING TECHNOLOGIES, L.P.                    Toyah 'B' #2H                    $         13,993.48
United String Up Company, LLC                          California Chrome 27 #4H         $          1,500.00
Vaughn Energy Services, Inc.                           Smarty Jones 26 #6H              $         26,104.19
Vaughn Energy Services, Inc.                           Smarty Jones 26 #7H              $         74,576.85
Vaughn Energy Services, Inc.                           State California Chrome 27 #7H   $         31,307.38
VES Survey International                               American Pharoah #2H             $          7,134.00
VES Survey International                               California Chrome 27 #6H         $         27,024.00
VES Survey International                               Smarty Jones 26 #7H              $         13,493.50
VES Survey International                               Special Effort 18 #1H            $          3,682.88
Viper Bit Services                                     A Classic Dash 18 #1HM           $         11,300.00
Viper Bit Services                                     Smarty Jones 26 #7H              $         11,300.00
Viper Bit Services                                     Special Effort 18 #1H            $         22,600.00
Viper Bit Services                                     State California Chrome 27 #7H   $         11,300.00
Virginia R. Cover                                      A Classic Dash 18 #1HM           $          4,412.69
Virginia R. Cover                                      American Pharoah #1H             $            582.69
Virginia R. Cover                                      Big Brown 15 #1H                 $          2,617.51
Virginia R. Cover                                      Pickpocket 21 #1H                $            615.12
               Case 19-12269-KBO           Doc 70-13   Filed 11/12/19        Page 19 of 19


MTE HOLDINGS LLC
Borrowing Notice Vendor Payment Schedule
March 18, 2019


Vendor Name                                            Well Name                          Payment Amount
Virginia R. Cover                                      Rocket Wrangler 11 #1H           $       2,237.07
Virginia R. Cover                                      Seattle Slew #1H                 $         275.26
Virginia R. Cover                                      Special Effort 18 #1H            $       1,340.67
WaterBridge Texas Operating, LLC                       A Classic Dash 18 #1HM           $       4,375.00
WaterBridge Texas Operating, LLC                       Affirmed 6 #3HM                  $         660.00
WaterFleet, LLC                                        California Chrome 27 #4H         $      21,825.00
WaterFleet, LLC                                        California Chrome 27 #5H         $       6,975.00
WaterFleet, LLC                                        Copperhead 23 #4H                $      10,575.00
Wellbore Fishing & Rental Tools, LLC                   Smarty Jones 26 #5H              $      17,811.85
Wellbore Fishing & Rental Tools, LLC                   Smarty Jones 26 #6H              $      17,811.86
Wellbore Fishing & Rental Tools, LLC                   Smarty Jones 26 #7H              $      45,537.08
WELLEZ INFORMATION MANAGEMENT, LLC                     A Classic Dash 18 #1HM           $         512.86
WELLEZ INFORMATION MANAGEMENT, LLC                     Affirmed 6 #3HM                  $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Affirmed 6 #7H                   $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     California Chrome 27 #4H         $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     California Chrome 27 #5H         $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     California Chrome 27 #6H         $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Delightful Dasher 11-2 #2HM      $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Omaha 11 #3H                     $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Omaha 11-2 #2HM                  $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Pickpocket 21 #2H                $         512.90
WELLEZ INFORMATION MANAGEMENT, LLC                     Rocket Wrangler 11 #1H           $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Runaway Ghost 23 #1HM            $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Seattle Slew 17 #1H              $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Smarty Jones 26 #5H              $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Smarty Jones 26 #7H              $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Special Effort 18 #1H            $         512.86
WELLEZ INFORMATION MANAGEMENT, LLC                     State California Chrome #8HM     $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     State California Chrome 27 #3H   $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     State California Chrome 27 #7H   $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     State California Chrome 27 #9H   $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Toyah 'B' #2H                    $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     War Admiral 24 #4H               $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     War Admiral 24 #5H               $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     War Admiral 24 #6H               $         512.85
WELLEZ INFORMATION MANAGEMENT, LLC                     Whirlaway 24 #4HM                $         512.85
WELLTEC, INC.                                          Special Effort 18 #1H            $      50,000.00
WILBANKS TRUCKING SERVICES, LLC                        Pickpocket 21 #2H                $     255,000.00
WILBANKS TRUCKING SERVICES, LLC                        State California Chrome #8HM     $     101,666.67
WILBANKS TRUCKING SERVICES, LLC                        State California Chrome 27 #3H   $     174,656.00
WILBANKS TRUCKING SERVICES, LLC                        State California Chrome 27 #7H   $     101,666.67
WILBANKS TRUCKING SERVICES, LLC                        State California Chrome 27 #9H   $     101,666.66
Youngs Mobile Homes                                    Affirmed 6 #3HM                  $       3,942.63
Youngs Mobile Homes                                    Affirmed 6 #5H                   $       3,942.63
Youngs Mobile Homes                                    Affirmed 6 #7H                   $       3,942.64
Grand Total                                                                             $ 20,000,000.00
